Citation Nr: 1036372	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-31 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD) with depressive features, currently rated 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1944 to June 1946.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision by the Seattle, 
Washington Regional Office (RO) of the Department of Veterans 
Affairs (VA) that increased the rating for PTSD to 50 percent.  
The Veteran testified at a travel Board hearing before the 
undersigned in August 2010; a transcript of this hearing is of 
record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

For the period of the appeal, the evidence demonstrates that the 
Veteran's PTSD with depressive features has been manifested by no 
more than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD with 
depressive features are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the Courts have 
been fulfilled by information provided to the Veteran by 
correspondence dated in March 2006, May 2006 and July 2008.  
Those letters notified the Veteran of VA's responsibilities in 
obtaining information to assist in completing his claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  38 C.F.R. § 
3.159 was revised, effective May 30, 2008, removing the sentence 
in subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that pertains 
to the claim.  73 Fed. Reg. 23,353- 23,356 (Apr. 30, 2008).

The Veteran has been provided ample opportunity to 
respond/supplement the record and is not prejudiced by any 
technical notice deficiency (including in timing) that may have 
occurred earlier in the process.

Regarding VA's duty to assist, all appropriate development to 
obtain the Veteran's pertinent medical records has been 
completed.  He did not identify any pertinent, outstanding 
treatment records.  The RO arranged for VA examinations in April 
2006 and June 2009.  Evidentiary development is complete.  VA's 
duties to notify and assist are met.  Accordingly, the Board will 
address the merits of the claim.

Law and Regulations

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).

When a question arises as to which of two ratings applies under a 
particular code, the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Court has held that "staged" ratings are 
appropriate for an increased rating claim where the factual 
findings show distinct time periods when the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
4.3.




	(CONTINUED ON NEXT PAGE)





General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
100
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009)

In assessing the evidence of record, it is important to note that 
the Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32).

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness. Do not include 
impairment in functioning due to physical (or environmental) 
limitations.

70
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty 
well, has some meaningful relationships.
60
?
?
51
Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty 
in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).
50
??
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).
40
?
?
?
?
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, such 
as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up 
younger children, is defiant at home, and is failing at 
school). 

The symptoms listed in Diagnostic Code 9411 are not intended to 
constitute an exhaustive list, but rather serve as examples of 
the type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  38 C.F.R. § 4.126(a).  When 
evaluating the level of disability from a mental disorder, the 
rating agency will consider the extent of social impairment, but 
shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

Factual Background and Analysis

Historically, an August 1946 rating decision awarded service 
connection for mild anxiety state.  This disability was later re-
characterized as dysthymia, evaluated as 30 percent disabling.  

A January 30, 2006 VA outpatient initial mental health assessment 
record notes the Veteran's increased dreams of wartime 
experiences.  He also reported increased irritability and 
hyperarousal.  The Veteran reported that he was in a close 
relationship with a woman.  He also participated in a local 
church.  He denied homicidal or suicidal ideation, delusions, or 
hallucinations.  On examination, thoughts were normal and speech 
was coherent.  Insight and judgment were good.  The examiner 
noted that the Veteran's functioning was compromised by insomnia 
caused by his PTSD symptomatology.  

In March 2006, the Veteran submitted a claim for increased 
rating.

An April 2006 fee basis VA psychiatric examination report noted 
the Veteran's complaints of nightly nightmares and increased 
flashbacks, depression and crying spells.  He reported frequent 
outbursts of anger.  The Veteran reported seeing his children 
weekly.  He also reported a close relationship with his youngest 
sister.  He lived alone in a house and had been retired for 15 
years.  His activities consisted of upkeep on the house, visiting 
senior centers and participating in group therapy.  On 
examination, the Veteran was clean, neat and appropriately 
dressed.  Motor activity and pyschomotor behavior were normal.  
There were no signs of tension, impatience, anxiety, anger or 
agitation observed.  Speech was fairly fluent, coherent and 
relevant.  The Veteran was oriented times three.  He denied 
homicidal or suicidal trends.  Short-term memory was satisfactory 
and immediate visual memory was fair.  There was no evidence of 
psychosis.  Judgment and insight were fair.  The diagnosis was 
PTSD with depressive features.  The examiner assigned a GAF score 
of 48.  He noted that the Veteran would have difficulty in 
establishing and maintaining occupational, social and family 
relationships due to his PTSD symptoms.  He could perform 
activities of daily living, understood simple and complex 
commands, and was not a danger to himself or others.

A September 2006 rating decision granted an increased (50 
percent) rating for the Veteran's service-connected psychiatric 
disorder, effective January 30, 2006, and re-characterized the 
disability as PTSD with depressive features.  The Veteran 
appealed the rating assigned.

In a July 2006 statement, E.A., a friend of the Veteran, stated 
that the Veteran often had nightmares about war, but would not 
discuss them. 

Received from the Veteran in September 2007 was a copy of a 
January 1996 article in the Rainbow Reveille newsletter 
describing a soldier's World War II experiences.

Numerous VA outpatient treatment records have been associated 
with the claims folder.  From March 2008 through March 2010, his 
VA staff psychiatrist noted the Veteran reported occasional 
nightmares.  In those records, the Veteran was regularly 
described as logical, positively reactive, without suicidal or 
homicidal ideation, with no hallucinations or delusions, and was 
alert and oriented.  In June 2008, it was noted that the Veteran 
had positive support from his friends, and in an August 2008 VA 
outpatient treatment record note, the Veteran's complained of 
nightmares and some teary episodes.  On examination, mood was 
euthymic and mood was constricted.  There was no homicidal or 
suicidal ideation, hallucinations, or delusions.  The Veteran was 
alert and grossly oriented.  

A June 2009 VA PTSD examination report notes that the Veteran's 
complaints of nightmares four to five times a week and flashbacks 
once a week.  He indicated that he slept only three to five hours 
a night.  He reported an exaggerated startle response.  He denied 
any history of hallucinations or panic attacks.  The Veteran 
reported that he was in a good relationship with a significant 
other.  He also had good relationships with his children.  He 
denied any recent treatment for his PTSD.  Examination revealed 
normal memory and appropriate appearance and hygiene.  Mood was 
depressed and there was some irritability.  Communication was 
within normal limits.  Memory was within normal limits.  Suicidal 
ideation and homicidal ideation were absent.  Judgment was not 
impaired and abstract thinking was normal.  Thought processes 
were appropriate.  The Veteran did not appear confused.  He did 
show impaired concentration and focus.  The examiner assigned a 
GAF score of 63.

A October 2009 statement from the Veteran's former wife noted 
that during their marriage, the Veteran was fragile, and as time 
went on, he yelled and screamed a lot.

VA outpatient treatment records dated in 2010 note the Veteran's 
ongoing mental health treatment.  In March 2010, the examiner 
noted that the Veteran was "making positive progress" with his 
PTSD.  When seen in June 2010, his affect and mood were 
appropriate.  In July 2010, he denied hallucinations.  He 
complained of some increasing memory problems.  The VA 
psychiatrist attributed the Veteran's complaints of memory 
problems to his age, and noted that the PTSD appeared to be 
stable. 

In a March 2010 statement, E.A., reinforced her earlier 
statement, indicating that the Veteran suffered from nightmares 
and night awakenings.

During the August 2010 Board hearing, the Veteran reported having 
some memory problems as well as hallucinations one or two times a 
week.  He stated that he sometimes forgot to bathe or change his 
clothes for several days.  His friend testified that the Veteran 
sometimes got excited about things and got panicky.

For the period of the appeal, the Veteran's PTSD has been rated 
50 percent.  The evidence for this period shows occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.  Moreover, although the evidence shows that 
the Veteran's mood was depressed, his depression did not affect 
his ability to function independently, appropriately and 
effectively.  The evidence does not show: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; impaired 
impulse control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; or an inability to establish and maintain effective 
relationships as is required for the next higher (70 percent) 
rating.  Additionally, though the Veteran was given a GAF score 
of 48 in April 2006 indicating serious symptoms, his symptoms 
noted at the examination do not correlate to the examples for 
that score.  The Veteran was not suicidal, had no obsessional 
rituals and had no problems with the law.  He was retired but had 
numerous social interactions and took care of the upkeep on his 
house.  The GAF score of 63 assigned on VA examination in June 
2009 indicates some mild symptoms and more accurately reflects 
the Veteran's symptoms as noted above.   Therefore, the Veteran 
is entitled to no more than a 50 percent rating for his PTSD for 
the entire period of the appeal.

Finally, the Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  In Thun 
v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a 
three-step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation is found inadequate because it does not 
contemplate the claimant's level of disability and 
symptomatology, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the Veteran's disability 
picture requires the assignment of an extraschedular rating.

The Board further finds there is no evidence of any unusual or 
exceptional circumstances as to warrant referral for extra-
schedular rating consideration.  See 38 C.F.R. § 3,321; Thun v. 
Peake, 22 Vet. App. 111 (2008).  The Board has considered the 
evidentiary rule requiring that reasonable doubt be resolved in a 
claimant's favor (38 C.F.R. § 3.102).  However, as the 
preponderance of the evidence is against this claim, that rule 
does not apply.  The claim must be denied.


ORDER

A rating in excess of 50 percent for PTSD with depressive 
features is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


